DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 06/16/2022 has been entered and considered. Upon entering claims 2, 9, 14, and 21 have been amended, claims 1, 8, and 20 have been canceled.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments filed 06/16/2022 have been fully considered and are persuasive. The rejection of claims 2-7, 10-19, and 22-24 have been withdrawn.
Allowable Subject Matter
5.	Claims 2-7, 9-19, and 21-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 2 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a primary power insert line connected to the one or more ports of the control panel; a secondary power insert line connected to the one or more ports of the control panel; a trunk line connected to the primary power insert line at a first location of the trunk line and connected to the secondary power insert line at a second location of the trunk line, the second location different from the first location, the trunk line comprising a plurality of conductors; a plurality of drop lines connected to the trunk line, each drop line is configured to provide at least power from the trunk line to one or more of the optically switchable windows; a plurality of window controllers coupled between the optically switchable windows and the plurality of drop lines, wherein the window controllers comprise circuitry for receiving commands and, based on the commands, delivering electrical power from the trunk line and the plurality of drop lines to the optically switchable windows and driving optical transitions of the optically switchable windows; and at least one network controller coupled to the plurality of windows controllers, wherein the at least one network controller comprises circuitry for generating and delivering the commands to the windows controllers over the trunk line and the plurality of drop lines.”
	Regarding claim 9 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a primary power insert line connected to the one or more ports of the control panel; a secondary power insert line connected to the one or more ports of the control panel; a trunk line connected to the primary power insert line at a first location of the trunk line and connected to the secondary power insert line at a second location of the trunk line, the second location different from the first location, the trunk line comprising a plurality of conductors; a plurality of drop lines connected to the trunk line, each drop line is configured to provide at least power from the trunk line to one or more of the optically switchable windows; a plurality of window controllers coupled between the optically switchable windows and the plurality of drop lines, wherein the window controllers comprise circuitry for wirelessly receiving commands and, based on the commands, delivering electrical power from the trunk line and the plurality of drop lines to the optically switchable windows and driving optical transitions of the optically switchable windows; and at least one network controller wirelessly coupled to the plurality of windows controllers, wherein the at least one network controller comprises circuitry for wirelessly delivering the commands to the windows controllers.”
	Regarding claim 14 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a primary power insert line configured to be connected to the one or more ports of the control panel; a secondary power insert line configured to be connected to the one or more ports of the control panel; a trunk line configured to be connected to the primary power insert line at a first location of the trunk line and configured to be connected to the secondary power insert line at a second location of the trunk line, the second location different from the first location, the trunk line comprising a plurality of conductors; a plurality of drop lines configured to be connected to the trunk line, each drop line configured to be connected to one or more of the plurality of optically switchable windows to provide at least power from the trunk line to the plurality of optically switchable windows; a plurality of window controllers coupled between the plurality of optically switchable windows and the plurality of drop lines, wherein the window controllers comprise circuitry for receiving commands and, based on the commands, delivering electrical power from the trunk line and the plurality of drop lines to the plurality of optically switchable windows and driving optical transitions of the plurality of optically switchable windows; and at least one network controller coupled to the plurality of windows controllers, wherein the at least one network controller comprises circuitry for generating and delivering the commands to the windows controllers over the trunk line and the plurality of drop lines.”
	Regarding claim 21 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a primary power insert line configured to be connected to the one or more ports of the control panel; a secondary power insert line configured to be connected to the one or more ports of the control panel; a trunk line configured to be connected to the primary power insert line at a first location of the trunk line and configured to be connected to the secondary power insert line at a second location of the trunk line, the second location different from the first location, the trunk line comprising a plurality of conductors; a plurality of drop lines configured to be connected to the trunk line, each drop line configured to be connected to one or more of the plurality of optically switchable windows to provide at least power from the trunk line to the plurality of optically switchable windows; a plurality of window controllers coupled between the plurality of optically switchable windows and the plurality of drop lines, wherein the window controllers comprise circuitry for wirelessly receiving commands and, based on the commands, delivering electrical power from the trunk line and the plurality of drop lines to the plurality of optically switchable windows and driving optical transitions of the plurality of optically switchable windows; and at least one network controller wirelessly coupled to the plurality of windows controllers, wherein the at least one network controller comprises circuitry for wirelessly delivering the commands to the windows controllers.”
Claims 3-7, 10-13, 15-19, and 22-24 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836      

/TOAN T VU/Primary Examiner, Art Unit 2836